Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification of the instant application was originally filed on 9 November 2017. A first substitute specification was filed on 6 July 2020 that the examiner objected to for containing new matter. This substitute specification was amended on 14 January 2021 to remove the new matter. However, applicant later filed a second substitute specification on 14 September 2021 that, despite applicant's assertion that no new matter had been added, re-introduced the new matter previously objected to (and removed by amendment 14 January 2021). Moreover, the changes reintroducing the new matter submitted on 14 July 2021 were not "marked up". Without markings denoting changed subject matter, such changes are not only non-compliant with 37 CFR § 1.121, but also render said changes difficult at best to detect.
Accordingly, entry of the second substitute specification entered 14 September 2021 is DENIED, on the grounds that said substitute specification is both non-compliant with 37 CFR 1.121 and also on the grounds that the substitute specification entered 14 July 2021 introduces new matter. Accordingly, the substitute specification entered 6 July 2020 and the amendment entered 14 January 2021 are to be printed as part of the published patent.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633